



EXHIBIT 10(iii)(A)(5)


Amendments to Executive Change of Control Agreement
WHEREAS, Philippe Krakowsky (the “Executive”) and The Interpublic Group of
Companies, Inc. (“Interpublic,” Interpublic and its subsidiaries being referred
to herein as the “Company”) are parties to an Executive Change of Control
Agreement dated as of May 27, 2010 and amended on August 29, 2013 (the
“Agreement”); and
WHEREAS, Section 5.1 of the Agreement states that the Agreement will expire as
of September 1, 2016; and
WHEREAS, the Executive and the Company wish to extend the Agreement for another
three years;
NOW, THEREFORE, the Agreement is hereby amended, effective as of September 1,
2016, as follows:
1.
Incorporation by Reference. All provisions of the Agreement are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that such provisions are expressly modified by the
provisions of this Amendment. Words and phrases used in this Amendment shall
have the meaning set forth in the Agreement unless the context clearly indicates
that a different meaning is intended.



2.
Extension. Section 5.1(a)(i) of the Agreement is amended by replacing the phrase
“September 1, 2016” with “September 1, 2019”.



* * *
IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and Executive
have caused this Amendment to the Agreement to be executed.
 
The Interpublic Group of Companies, Inc.
 
Executive
 
 
 
 
BY:
/s/ Andrew Bonzani
 
/s/ Philippe Krakowsky
 
Andrew Bonzani
 
Philippe Krakowsky
 
SVP, General Counsel & Secretary
 
 
 
 
 
 
 
DATE: October 26, 2016
 
DATE: October 26, 2016






